DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshida (U.S. Patent Application 2015/0365616).
Regarding claims 16-19, Yoshida discloses (Figs. 12, 13)  an amplifier circuit for use in an image sensor, comprising: a common source amplifier (103a) coupled to receive an input signal representative of an image charge from a pixel cell of the image sensor; an auto-zero switch (PCOR) coupled between an input of the common source amplifier and an output of the common source amplifier; a feedback capacitor (Cf) coupled between the input of the common source amplifier and the output of the common source amplifier; an offset capacitor (Ca2) coupled to the input of the common source amplifier; and an offset switch (SW1) coupled to the offset capacitor, wherein the offset switch is further coupled to a reset voltage (VRF) and ground (gnd), wherein the auto-zero switch and the offset switch are configured to couple the offset capacitor to the reset voltage during a Serial No.: 16/441,674- 5 -Examiner: Georgia Y. EppsAttorney Docket No.: OVTI-1-68685Art Unit: 2878reset operation (T1-T6) of the amplifier circuit, and wherein the offset switch is configured to couple the offset capacitor to the ground after (after T6) the reset operation of the amplifier circuit.  Yoshida also discloses (Fig. 12) capacitively coupling (Ci) as claimed.  As understood, since the same structure is disclosed, the circuit of .
Claim(s) 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (U.S. Patent Application 2014/0008515).
Regarding claims 16-19, Wang et al. disclose (Fig. 3A)  an amplifier circuit for use in an image sensor, comprising: a common source amplifier (310) coupled to receive an input signal representative of an image charge from a pixel cell of the image sensor; an auto-zero switch (314) coupled between an input of the common source amplifier and an output of the common source amplifier; a feedback capacitor (312) coupled between the input of the common source amplifier and the output of the common source amplifier; an offset capacitor (C3) coupled to the input of the common source amplifier; and an offset switch (SW3) coupled to the offset capacitor, wherein the offset switch is further coupled to a reset voltage (VREF) and ground (342), wherein the auto-zero switch and the offset switch are configured to couple the offset capacitor to the reset voltage during a Serial No.: 16/441,674- 5 -Examiner: Georgia Y. EppsAttorney Docket No.: OVTI-1-68685Art Unit: 2878reset operation of the amplifier circuit, and wherein the offset switch is configured to couple the offset capacitor to the ground after the reset operation of the amplifier circuit.  Wang et al. also disclose (Fig. 3A) capacitively coupling (338) as claimed.  As understood, since the same structure is disclosed, the circuit of Wang et al. can be “configured to” switch the auto-zero switch and the offset switch simultaneously as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korobeynikov et al. (U.S. Patent Application Publication 2009/0273392), hereinafter, “K”, in view of Yoshida.
Regarding claims 1-5, 20-25, K discloses (Figs. 6A, 6B) an amplifier circuit, comprising: a common source amplifier (106) coupled to receive an input signal; an auto-zero switch (SW7) coupled between an input of the common source amplifier and an output of the common source amplifier; a feedback capacitor (C1) coupled to the input of the common source amplifier; and an offset switch (SW8, SW9) coupled to the feedback capacitor, wherein the offset switch is further coupled to a reset voltage and an output of the amplifier circuit, wherein the auto- zero switch and the offset switch are configured to couple the feedback capacitor to the reset voltage during a reset operation of the amplifier circuit, and wherein the offset switch is configured to couple the feedback capacitor to the output of the amplifier circuit after the reset operation of the amplifier circuit.  K further discloses capacitively coupled input (C0); and correlated double sampling.  K does not disclose the input signal is representative of an image charge from a pixel cell of the image sensor.  Yoshida teaches ([0037]) providing an image sensor having an array of pixels, correlated double sampling and inputting to a similar amplifier configuration.  Yoshida further discloses inputting to a comparator (106).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a pixel input as claimed in the apparatus of K in view of Yoshida to obtain improved amplification in image sensors as taught, known and predictable.
Claims 6-8, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over K in view of Yoshida, further in view of Deng et al. (U.S. Patent Application Publication 2009/0128232).
Regarding claims 6-8, 26-28, K in view of Yoshida disclose the claimed invention as set forth above.  K and Yoshida do not disclose a level shifter between the output and the auto zero switch.  Deng et al. teach (Fig. 5) a level shifter (515) at the output of an amplifier.  Thus, it . 
Claims 12, 13, 32, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over K in view of Yoshida and Deng et al., further in view of Tomsio (U.S. Patent 6,788,125).
Regarding claims 12, 13, 32, 33, K in view of Yoshida and Deng et al. disclose the claimed invention as set forth above.  K, Yoshida and Deng et al. do not disclose the level shifter as claimed.  Tomsio teaches (Fig. 2) a level shifter (110) having a source follower input device (210) and a current source (206) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a level shifter as claimed in the apparatus of K in view of Yoshida, Deng et al. and Tomsio to obtain a more stable level shifter as taught, known and predictable. 
Claims 9-11, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over K in view of Yoshida, further in view of Puttananjegowda et al. (U.S. Patent Application Publication 2019/0123691), hereinafter, “P”.
Regarding claims 9-11, 29-31, K in view of Yoshida disclose the claimed invention as set forth above.  K and Yoshida do not disclose the specifics of the common source amplifier as claimed.  P teaches (Fig. 4) a common source amplifier having a source follower input (425) and a cascade device (430, 435) and a current source (440) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of K in view of Yoshida and P to minimize noise and reduce power dissipation as taught ([0050]), known and predictable.
Allowable Subject Matter
Claims 14, 15, 34, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878